Citation Nr: 9924165	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-05 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for repair and 
amputation of fourth and fifth fingers of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  In February 1955, the Board denied the veteran's claim 
for service connection for aggravation of an old left hand 
injury, claimed as frostbite.

2.  The evidence added to the record since the February 1955 
denial is either duplicative or cumulative of evidence 
previously received.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim for service connection for repair and amputation of 
the fourth and fifth fingers of the left hand.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  The usual effects 
of medical and surgical treatment in service, having the 
effect of ameliorating disease or other conditions incurred 
before enlistment, including postoperative scars, absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (1998).
In a June 1952 rating decision, the RO denied service 
connection for the amputation of the fourth and fifth fingers 
of the left hand and frostbite of the left hand.  The veteran 
appealed this denial and a February 1955 Board decision 
affirmed the RO's decision.  The Board's decision subsumed 
the RO's decision and is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.1104 (1998).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

At the time of the February 1955 Board decision, the evidence 
consisted of the veteran's service medical records.  These 
records show that the veteran had a severe burn contracture 
deformity of his left hand due to an accident at age nine 
months.  In October 1950, he was diagnosed with cicatrix of 
the skin of the left hand causing severe flexion deformity of 
the second, third, fourth and fifth fingers.  He was found 
not fit for military duty at that time by the examiner and 
presented to a physical evaluation board with the 
recommendation for separation.  However, because of the 
veteran's desire to remain in the military he was retained 
and in December 1950 and January 1951 his fourth and fifth 
fingers were amputated with plastic repair of this left hand.  
Afterwards his hand was considered much more useful than it 
had been prior to the surgery.  A January 1952 narrative 
shows that the veteran was sent to Korea in August 1951 and 
remained there until December 1951, when he developed some 
discoloration at the site of the operation.  Because of the 
discoloration and the contractures the veteran was returned 
to the United States to be separated from service.  The April 
1952 medical board found that there was no aggravation of the 
veteran's pre-existing left hand disability during service 
because the amputations "greatly improved" the function of 
his left hand.  

Evidence added to the record after the February 1955 Board 
decision includes a July 1970 VA orthopedic examination which 
indicates that the veteran had flexion contractures in the 
index and middle fingers and could not significantly extend 
the fingers.  He had good thumb function.  His left ring and 
little finger amputations were also noted.  An October 1978 
VA examination report shows that the veteran complained of 
little function in his left hand and that cold weather made 
the areas of the amputations very painful.  He stated that 
the hand's function did not really improve with the inservice 
amputations.  The examiner's impression was marked deformity 
of the left hand secondary to burn contracture and surgery.  

Finally, the veteran's statement, submitted in June 1997 with 
a picture of his left hand, was added to the record.  In his 
later contentions, he stated that the cold 
weather affected his left hand after the surgery and he was 
only able to use his thumb after the surgery, but was able to 
lift and do jobs prior to the surgery that were now 
impossible.

After a review of the record, the Board finds that, the 
evidence added to the record since the February 1955 Board 
decision is "new" in that it has not previously been 
submitted, and it is not cumulative or duplicative of 
evidence previously of record regarding this claim.  However, 
it is not "material" because it is not so significant by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The added evidence does not establish that the 
veteran's pre-existing left hand disability was aggravated by 
his service or any incident therein.  The 1970 and 1978 VA 
examinations found left hand deformity due to burn 
contracture and surgery, but neither examiner indicated that 
the surgery made the veteran's hand worse.  Although the 
veteran is competent to describe incidents and symptoms 
during service, lay assertions of medical diagnosis or 
causation are insufficient, by themselves, to reopen a 
previously denied claim.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  Therefore, the Board finds that the submitted 
evidence is not material and the claim may not be reopened.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).




ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for repair and 
amputation of the fourth and fifth fingers of the left hand 
is not reopened.




		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

 

